Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J), rendered August 24, 1990, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Lawrence, Eiber and O’Brien, JJ., concur.